        Case 2:18-cr-00244-JCM-CWH Document 96 Filed 04/30/19 Page 1 of 3




 1   MONTI JORDANA LEVY, ESQUIRE
     Nevada State Bar No. 8158
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street, Suite 701
 3   Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   Email: mlevy@wmllawlv.com
 6   Attorney for Phillip Avion McGreggor
 7
                                 UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                             Case No. 2:18-cr-00244-JCM-CWH-1
11                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           SENTENCING HEARING
12          v.
                                                           (Third Request)
13   PHILLIP AVION MCGREGGOR,
14                  Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas Trutanich,
17   United States Attorney, and Susan Cushman, Assistant United States Attorney, counsel for the
18   United States of America, and Monti Jordana Levy, Esquire, Wright Marsh & Levy, counsel
19   for Phillip Avion McGreggor, that the Sentencing Hearing currently scheduled on May 29, 2019
20   at 10:00 a.m. be vacated and continued to a date and time convenient to the Court, but no earlier
21   than ninety (90) days.
22          This Stipulation is entered into for the following reasons:
23          1.      Counsel needs additional time to review case, meet with client, and prepare
24   mitigation for a sentencing memorandum and presentation in support of a just and reasonable
25   sentence.
26          2.      The defendant is incarcerated and does not object to the continuance.
       Case 2:18-cr-00244-JCM-CWH Document 96 Filed 04/30/19 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the third request for a continuance of the sentencing hearing.
 3        DATED this 29th day of April, 2019.
 4
 5   WRIGHT MARSH & LEVY                           NICHOLAS TRUTANICH
                                                   UNITED STATES ATTORNEY
 6
 7   By:_/s/ Monti Jordana Levy                    By: /s/ Susan Cushman
       MONTI JORDANA LEVY                            SUSAN CUSHMAN
 8     Attorney for Phillip Avion McGreggor          Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:18-cr-00244-JCM-CWH Document 96 Filed 04/30/19 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-00244-JCM-CWH-1
 4
                  Plaintiff,                          FINDINGS OF FACT, CONCLUSIONS
 5                                                    OF LAW AND ORDER
            v.
 6
     PHILLIP AVION MCGREGGOR,
 7
                  Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for May 29, 2019 at

11                                              August 28, 2019
     10:00 a.m.., be vacated and continued to _____________________ at the hour of 10:00

12   a.m.

13          DATED this
                   May_______ day of _____________, 2019.
                       1, 2019.

14
15
16
17                                            UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                 3
